DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 07/28/2021, in which claims 1-10 are presented for examination, wherein claims 1, 7, 10 are recited in independent form. The present Application claims priority to provisional application 63/062,996 with filing date of 08/07/2020.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature Document “Burst Arrival Time Adaptation” to Qualcomm (provided by the Applicant in IDS of 07/28/2021 as cite number four under Non-Patent Literature Documents) (hereinafter d1 in view of United States Patent Application Publication US-20200351804 to Moon et al (hereinafter d2).
 	 Regarding claim 1, as to the limitations “A method, comprising: receiving, by a radio access network (RAN), at least one burst arrival time (BAT) parameter from at least one session management function (SMF)” d1 discloses procedures (i.e. method steps) which include a SMF signaling a TSCAI (i.e. BAT parameter)to NG-RAN (see d1 section 6.X.2); 
	as to the limitation “determining, by the RAN, if at least one actual BAT is offset from the at least one received BAT parameter by at least one threshold” d1 discloses a determination made by NG-RAN as to the need to adapt BAT (see d1 section 6.X.2);
	as to the limitation “setting, by the RAN, at least one BAT correction parameter based upon at least one offset time” d1 discloses setting a burst arrival time offset value (i.e. BAT correction parameter) (see d1 section 6.X.2)
as to the limitations “calculating, by the RAN, at least one new BAT parameter according to the one BAT correction parameter; and adjusting, by the RAN, at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter” d1 discloses enabling 5GS and AF to agree on a preferred BAT, with the goal of enabling the network to adjust the burst arrival time, the skilled person would draw from the disclosure that the steps disclosed as principles under section 6.X.2 focus exclusively on the signaling towards the AF, but is silent regarding the RAN side aspects necessary for an agreement between RAN and AF. One of ordinary skill in the art at the time of filing, when implementing the method of D1, and seeing that the RAN receives a parameter to control burst scheduling, would subsequently determine a need for the correction of that parameter and signaling that correction to the network, the skilled person would in an obvious manner implement the corresponding corrections and adjust the burst schedule at the RAN itself. However, d1 does not appear to explicitly disclose “calculating, by the RAN, at least one new BAT parameter according to the one BAT correction parameter; and adjusting, by the RAN, at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication in application to time sensitive communication (see d2 para. 0002) wherein d2 discloses calculating, by the RAN, at least one new BAT parameter according to the one BAT correction parameter; and adjusting, by the RAN, at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter (see d2 para. 0014, 0141, 0143). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of calculating, by the RAN, at least one new BAT parameter according to the one BAT correction parameter; and adjusting, by the RAN, at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to efficiently allocate resources when time-sensitive communication traffic passes through a wireless communication network (see d2 para. 0018) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of power saving, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “The method of claim 1, further comprising: transmitting, by the RAN towards a network entity, the at least one or more of the BAT correction parameter or the at least one new BAT parameter” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses transmitting, by the RAN towards a network entity, the at least one or more of the BAT correction parameter or the at least one new BAT parameter (see d1 section 6.X.2, item 4).
Regarding claim 3, as to the limitation “The method of claim 1, further comprising: detecting, by the RAN, at least one BAT” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose detecting, by the RAN, at least one BAT (see d1 section 6.X.2, item 4).
Regarding claim 4, as to the limitation “The method of claim 1, further comprising: receiving, by the RAN, from the SMF one or more of at least one time sensitive communication assistance information (TSCAI) parameter, at least one support BAT adaptation parameter, or at least one threshold BAT offset reporting parameter” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose receiving, by the RAN, from the SMF one or more of at least one time sensitive communication assistance information (TSCAI) parameter, at least one support BAT adaptation parameter, or at least one threshold BAT offset reporting parameter (see d1 section 6.X.2, item 3).
Regarding claim 5, as to the limitation “The method of claim 1, wherein the at least one BAT is adjusted from an ingress of a wireless communication system to an arrival time in the RAN” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose at least one BAT is adjusted from an ingress of a wireless communication system to an arrival time in the RAN (see d2 para, 0141, 0143).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of calculating, by the RAN, at least one new BAT parameter according to the one BAT correction parameter; and adjusting, by the RAN, at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to efficiently allocate resources when time-sensitive communication traffic passes through a wireless communication network (see d2 para. 0018) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of power saving, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 6, as to the limitation “The method of claim 1, wherein the at least one BAT correction parameter comprises one or more of at least one offset from the at least one BAT parameter or at least one additional BAT parameter” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose BAT correction parameter comprises one or more of at least one offset from the at least one BAT parameter or at least one additional BAT parameter (see d1 section 6.X.2, item 3). 
Regarding claim 10, as to the limitations “receive at least one burst arrival time (BAT) parameter from at least one session management function (SMF);” d1 discloses procedures (i.e. method steps) which include a SMF signals a TSCAI (i.e. BAT parameter)to NG-RAN (see d1 section 6.X.2); 
	as to the limitation “determine if at least one actual BAT is offset from the at least one received BAT parameter by at least one threshold;” d1 discloses a determination made by NG-RAN as to the need to adapt BAT (see d1 section 6.X.2);
	as to the limitation “set at least one BAT correction parameter based upon at least one offset time” d1 discloses setting a burst arrival time offset value (i.e. BAT correction parameter) (see d1 section 6.X.2)
as to the limitations “calculate at least one new BAT parameter according to the one BAT correction parameter; and adjust at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter” d1 discloses enabling 5GS and AF to agree on a preferred BAT, with the goal of enabling the network to adjust the burst arrival time, the skilled person realizes that the steps disclosed as principles under section 6.X.2 focus exclusively on the signaling towards the AF, but is silent regarding the RAN side aspects necessary for an agreement between RAN and AF. One of ordinary skill in the art at the time of filing, when implementing the method of D1, and seeing that the RAN receives a parameter to control burst scheduling, would subsequently determine a need for the correction of that parameter and signaling that correction to the network, the skilled person would in an obvious manner implement the corresponding corrections and adjust the burst schedule at the RAN itself. However, d1 does not appear to explicitly disclose “calculate at least one new BAT parameter according to the one BAT correction parameter; and adjust at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication in application to time sensitive communication (see d2 para. 0002) wherein d2 discloses calculating, by the RAN, at least one new BAT parameter according to the one BAT correction parameter; and adjusting, by the RAN, at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter (see d2 para. 0014, 0141, 0143).
As to the limitation “An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:” d2 discloses at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (see d2 para. 231).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of calculating, by the RAN, at least one new BAT parameter according to the one BAT correction parameter; and adjusting, by the RAN, at least one burst schedule based upon one or more of the at least one BAT correction parameter or the at least one new BAT parameter as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to efficiently allocate resources when time-sensitive communication traffic passes through a wireless communication network (see d2 para. 0018) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of power saving, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter





Claims 7-9 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643